Per Curiam.
Plaintiff, Fern A. Rowley, was injured while riding as a passenger in a car driven by the defendant Bertha M. Reynolds, when the car ran off the road and into an abutment due to the locking of the brake band on the right front wheel. No knowledge by the driver of any defect in the ear previous to the accident is shown, but as the car was proceeding at the rate of about twenty-five miles an hour there occurred an„unusual clicking or squeaking noise heard by all occupants of the car. The car swerved to the right and the driver grabbed the steering wheel with all her force and kept the car on the road for about fifty feet when it went off the “ beaten track ” and within less than fifty feet more ran into a concrete abutment. We deem this insufficient, both as matter of law and as a matter of fact, to justify a finding of negligence in the driving of the ear. (Higgins v. Mason, 255 N. Y. 104.) All concur, except Crosby, J., not voting. Judgment and order reversed on the law and the facts and defendants’ motion for a directed verdict granted, with costs.